               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


STEPHANIE S. VAUGHN,                    3:17-cv-01904-BR

          Plaintiff,                    OPINION AND ORDER

v.

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY,

          Defendant.

MEGAN E. GLOR
JOHN C. SHAW
Megan E. Glor, Attorneys at Law, P.C.
707 N.E. Knott St., Suite 101
Portland, OR 97212
(503) 223-7400

          Attorneys for Plaintiff

RUSSELL S. BUHITE
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
1201 Third Ave., Suite 5150
Seattle, WA 98101
(206) 693-7052

          Attorneys for Defendant


BROWN, Senior Judge.

     This matter comes before the Court on Plaintiff Stephanie

S. Vaughn's Motion (#49) for Summary Judgment, Defendant


1 – OPINION AND ORDER
Hartford Life and Accident Insurance Company's Cross-Motion

(#53) for Summary Judgment, and Plaintiff's   Motion (#64) to

Strike the Declaration (#63) of Russell S. Buhite in Support of

Defendant's Reply.   The Court concludes the record is

sufficiently developed, and, therefore, oral argument is not

required to resolve this matter.

      For the reasons that follow, the Court GRANTS Plaintiff's

Motion (#49) for Summary Judgment and DENIES Defendant's Motion

(#53) for Summary Judgment.    The Court also DENIES as moot

Plaintiff's Motion (#64) to Strike.



                              BACKGROUND

I.    Plaintiff Vaughn's Claims

      Vaughn alleges Hartford violated ERISA law when it

terminated Vaughn's Long-Term Disability (LTD) benefits.

Pursuant to 29 U.S.C. § 1332(a)(1)(B) Vaughn seeks reinstatement

of her LTD benefits from Hartford under the disability plan

(Plan) of her employer, Northwest Permanente, P.C. (Kaiser).

II.   Procedural Facts

      Vaughn was employed by Kaiser as a family-practice

physician.   Hartford was the insurer for benefits under the

group LTD Certificate of Insurance for Kaiser and administered

Vaughn's claim for benefits.


2 – OPINION AND ORDER
     In March 2013 Vaughn applied for LTD benefits on the basis

that her asthma, prednisone treatment for her asthma, and

juvenile onset diabetes mellitus rendered her disabled under the

terms of the Plan.

     In September 2013 Hartford approved Vaughn's claim

effective August 12, 2013, based on its conclusion that Vaughn

was unable to perform one or more of the essential duties of her

occupation because of her disability.   Hartford continued to pay

benefits to Vaughn through October 28, 2017.

     In March 2017 Hartford conducted a review of Vaughn's claim

to determine whether she remained eligible for LTD benefits and

referred Vaughn's claim to its Special Investigation Unit (SIU).

     On October 19, 2017, following its investigation, Hartford

terminated Vaughn's LTD benefits.

     On November 29, 2017, Vaughn filed a Complaint in this

Court against Hartford for violation of ERISA.

     In February 2018 Vaughn appealed Hartford's termination of

her LTD benefits.

     On March 26, 2018, Hartford upheld its decision terminating

Vaughn's LTD benefits.

     On February 15, 2019, Vaughn filed a Motion (#49) for

Summary Judgment in this case.

     On March 6, 2019, Hartford filed a Cross-Motion (#53) for


3 – OPINION AND ORDER
Summary Judgment.

      On May 10, 2019, Vaughn filed a Motion (#64) to Strike the

Declaration (#63) of Russell S. Buhite in support of Hartford's

Reply.

      On May 24, 2019, all Motions were fully briefed, and the

Court took this matter under advisement.



                               STANDARDS

I.    Summary Judgment in ERISA Cases

      Although this matter is before the Court on cross-motions

for summary judgment, the usual summary-judgment standard under

Federal Rule of Civil Procedure 56 is not the appropriate

standard in an ERISA action.     When reviewing a decision to deny

or to terminate benefits, "a motion for summary judgment is, in

most respects, merely the conduit to bring the legal question

before the district court and the usual tests of summary

judgment, such as whether a genuine dispute or material fact

exists, do not apply."   Stephan v. Unum Life Ins. Co. of Am.,

697 F.3d 917, 929-30 (9th Cir. 2012).

II.   ERISA Standard of Review

      "When a plan does not confer discretion on the

administrator 'to determine eligibility for benefits or to

construe the terms of the plan,' a court must review the denial


4 – OPINION AND ORDER
of benefits de novo."     Abatie v. Alta Health & Life Ins. Co.,

548 F.3d 955, 963 (9th Cir. 2006)(citing Firestone Tire & Rubber

Co. v. Bruch, 489 U.S. 101, 115 (1989)).       De novo is the default

standard of review.     Id.    "But if the plan does confer

discretionary authority as a matter of contractual agreement,

then the standard of review shifts to abuse of discretion."          Id.

(emphasis in original).       "For a plan to alter the standard of

review from the default of de novo to the more lenient abuse of

discretion, the plan must unambiguously provide discretion to

the administrator."     Id. (citing Kearney v. Standard Ins. Co.,

175 F.3d 1084, 1090 (9th Cir. 1999)).



                                DISCUSSION

I.   The standard of review in this case is de novo.

     The parties dispute the standard of review to be applied by

the Court in this case.

     Vaughn contends the standard of review is de novo on the

ground that the applicable Plan contains a clear grant of

discretionary authority to Hartford.

     Hartford, in turn, contends the Plan vests it with

discretionary authority to determine eligibility for benefits,

and, therefore, the standard of review is abuse of discretion.




5 – OPINION AND ORDER
        A.     Background

               Hartford contends the applicable Plan is governed by

the 2011 Certificate of Insurance, Revised January 1, 2011, that

is part of the Administrative Record (AR)(#43) filed in this

case.       AR 003169-80.1   The 2011 Certificate was issued by

Hartford and lists the "Policyholder" as Trustee of the Health

Care Industry Group Voluntary Life and Disability Insurance

Trust; the "Participating Employer" as Northwest Permanente,

P.C.; the "Policy Number" as GVL-16008; and the "Policy

Effective Date" as February 1, 2010.        AR 003152.   The 2011

Certificate provides:

                    The provisions of the Participating Employer's
                    coverage under The Policy, which are important to
                    You, are summarized in this certificate
                    consisting of this form and any additional forms
                    which have been made a part of this certificate.

                                         * * *

                    The Policy alone is the only contract under which
                    payment will be made. Any difference between The
                    Policy and this certificate will be settled
                    according to the provisions of The Policy on file
                    with Us at Our home office.

AR 003152.       The "General Provisions" of the 2011 Certificate




        The AR also contains a separate "Vaughn Policy" file
        1

(Dkt. #43-14) that is separately Bates-numbered as 000001
through 000095. The Court, however, will refer to the copy of
the 2011 Certificate that is part of the "Vaughn Claim" file of
the AR.

6 – OPINION AND ORDER
also provide:

                  Policy Interpretation: Who interprets the terms
                  and conditions of The Policy? We have full
                  discretion and authority to determine eligibility
                  for benefits and to construe and interpret all
                  terms and provisions of The Policy. This
                  provision applies where the interpretation of The
                  Policy is governed by the Employee Retirement
                  Income Security Act of 1974, as amended (ERISA).

AR 003169.    The "ERISA Information" form that accompanies the

2011 Certificate provides:

                  The benefits in your booklet-certificate
                  (Booklet) are provided under a group insurance
                  policy (Policy) issued by the Hartford Life and
                  Accident Insurance Company (Insurance Company)
                  and are subject to the Policy's terms and
                  conditions. The Policy in incorporated into, and
                  forms a part of, the Plan. The Plan has
                  designated and named the Insurance Company as the
                  claims fiduciary for benefits provided under the
                  Policy. The Plan has granted the Insurance
                  Company full discretion and authority to
                  determine eligibility for benefits and to
                  construe and interpret all terms and provisions
                  of the Policy.

AR 003181.

             According to Vaughn, however, her claim is governed by

the 2013 Certificate of Insurance, Revised December 1, 2013,

which does not grant Hartford discretionary authority.    Vaughn,

therefore, argues the standard of review is de novo.     The Court

notes the 2013 Certificate on which Vaughn relies is not part of

the Administrative Record, but it is attached as Exhibit A to

her Declaration (#50) in Support of Plaintiff's Motion for


7 – OPINION AND ORDER
Summary Judgment.    The 2013 Certificate indicates the Plan was

"Revised December 1, 2013" and states "[t]he benefits described

herein are those in effect as of December 1, 2013."    Ex. A at 8.

Significantly, the "General Provisions" section of the 2013

Certificate does not contain language that grants Hartford the

"discretion and authority to determine eligibility for benefits

and interpret the terms of the policy."   Like the 2011

Certificate, however, the 2013 Certificate has an "ERISA

Information" form that provides:   "The Plan has granted the

Insurance Company full discretion and authority to determine

eligibility for benefits and to construe and interpret all terms

and provisions of the Policy."    Ex. A at 36.

     B.   Analysis

          1.   Applicable Plan.

               In order to determine the proper standard of

review, the Court must resolve which version of the Plan is

applicable to Vaughn's claim.

               The 2011 Certificate was the Plan in effect on

March 4, 2013, when Vaughn applied for LTD benefits.   Vaughn,

however, contends her claim for wrongful termination of her LTD

benefits accrued on the day that her benefits were terminated,

which the parties acknowledge occurred in November 2017.   Thus,

Vaughn asserts the relevant Plan is the one in effect when


8 – OPINION AND ORDER
Hartford terminated Vaughn's LTD benefits in November 2017,

which was the 2013 Certificate.

                In Grosz-Salomon v. Paul Revere Life Insurance

Company the Ninth Circuit determined which one of two policies

controlled and the applicable standard of review.    237 F.3d 1154

(9th Cir. 2001).    In Grosz-Salomon an employee challenged the

disability insurer's termination of her benefits.    The policy in

effect when the employee applied for and was granted benefits

did not contain a discretionary authority provision.

Subsequently, the benefits plan was amended to include a

discretionary authority provision and that plan was in effect

when the insurer terminated the employee's benefits.    The

district court did not resolve whether the amended plan language

controlled because the court concluded the abuse-of-discretion

standard of review applied in any event and that the insurer's

denial of the plaintiff's claim constituted an abuse of

discretion.

                   Ultimately the Ninth Circuit held an ERISA cause

of action based on a denial of benefits accrues at the time the

benefits are denied; i.e., the plaintiff's cause of action

accrued under the policy in effect at the time her benefits were

denied, and that policy determined the appropriate standard of

review.   Id. at 1159-61.    See also Bolton v. Constr. Laborers'


9 – OPINION AND ORDER
Pension Tr. for So. Cal., 56 F.3d 1055, 1058 (9th Cir.

1995)(under ERISA a widow's cause of action for spousal benefits

accrued when she was denied those benefits).

                    Here, at the time that Hartford terminated

Vaughn's benefits in 2017, the 2013 Certificate was the Plan in

effect.   Thus, the Court concludes on this record that Vaughn's

cause of action accrued under the 2013 Certificate, which does

not grant Hartford the discretionary authority to terminate

Vaughn's benefits.

             2.   The ERISA Information is not part of the
                  governing Plan.

                  Hartford, nevertheless, argues regardless which

Plan applies, the language in the "ERISA Information"

accompanying both Certificates grants Hartford discretionary

authority.    In response Vaughn contends the ERISA Information is

not part of the Plan and should not be considered when

determining whether Hartford had discretionary authority.

                  The Supreme Court has held a summary plan

description that contains information "about the plan" is not

itself "part of the plan."     Cigna Corp. v. Amara, 563 U.S. 421,

436 (2011).

                  Here the ERISA Information sheet that accompanies

both the 2011 Certificate and the 2013 Certificate is identical.



10 – OPINION AND ORDER
As the Supreme Court found in Cigna, however, the ERISA

Information is merely a description of the Plan, but it is not

part of the Plan.    As noted, the language of the actual Plan was

modified in December 2013 and does not grant Hartford

discretionary authority.

                  The Court notes, nevertheless, that even if it

were to conclude the ERISA Information was part of the plan,

there would be a conflict between the ERISA Information and the

2013 Certificate itself as to whether Hartford had discretionary

authority.    Such an ambiguity does not meet the requirement that

if a plan grants an insurer discretionary authority, it must

grant such authority clearly and unambiguously.     Firestone Tire

& Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989).     See also

Thomas v. Oregon Fruit Prod. Co., 228 F.3d 991, 993 (9th Cir.

2000)(same).

                  On this record, therefore, the Court finds the

ERISA Information is not part of the Plan and does not govern

the standard of review.

             3.   The Policy and Trust Agreement produced late by
                  Hartford is not applicable.

                  As part of its Cross-Motion Hartford produced for

the first time a Policy and Trust Agreement (Policy).     See Decl.

(#54-1) of Patricia M. Pfeifer.    Hartford asserts this Policy



11 – OPINION AND ORDER
provides Hartford with discretionary authority regarding

Vaughn's claim.

                  Vaughn contends the Court should strike the

Policy produced by Hartford on the grounds that it is not

applicable to her claim, that the late production of the

document contradicts Hartford's prior discovery responses that

all applicable policies were contained in the Administrative

Record, and that Hartford made false and misleading assertions

and omissions regarding the existence of the Policy.     See Pl.'s

Reply (#59) at 9-10.    Vaughn has also filed a separate Motion

(#64) to Strike the Declaration (#63) of Russell Buhite related

to production of the Policy.

                  As noted, the Policy produced by Hartford is not

a part of the Administrative Record that Hartford consistently

asserted contains "all responsive policy documents" applicable

to Vaughn's claim.    Hartford, however, now maintains the Policy

was only recently discovered and was then immediately produced

to Vaughn's counsel.    In addition, Hartford contends "the Policy

also clearly states that the Booklet-Certificates evidencing

coverage are incorporated into the Policy and that the terms of

the Booklet-Certificates will control as to coverage issues

presented."   Def.'s Cross-Motion (#53) at 16.   Finally, Hartford

also asserts the "LTD Certificate" (i.e., the 2011 Certificate)


12 – OPINION AND ORDER
is the operative plan document and that it confers Hartford with

the discretionary authority to construe and to interpret the

Plan.        Id. at 17.

                     The Court, however, has already concluded the

2013 Certificate rather than the 2011 Certificate is the

operative plan and that the 2013 Certificate does not provide

Hartford with discretionary authority.

                     Accordingly, the Court DENIES as moot Vaughn's

Motion (#46) to Strike.

               In summary, the Court concludes on this record that

the applicable Plan is the 2013 Certificate; that the 2013

Certificate does not grant discretionary authority to Hartford;

and, therefore, that the proper standard of review as to

Hartford's termination of Vaughn's LTD benefits in 2017 is de

novo.

II.    The Merits of Vaughn's Claim

        A.      De Novo Standard of Review

               Under the de novo standard of review the Court does

not give deference to the plan administrator's decision, but

"simply proceeds to evaluate whether the plan administrator

correctly or incorrectly denied benefits."        Abatie, 458 F.3d at

963.

               The plan administrator need not afford any deference


13 – OPINION AND ORDER
to the opinions of treating physicians when evaluating a claim.

Black & Decker Disability Plan v. Nord, 538 U.S. 822, 829-34

(2003).    The insured bears the burden of demonstrating she was

"disabled" from her occupation, and merely relying on a

diagnosis will not by itself support a disability claim.      Jordan

v. Northrop Grumman Corp. Welfare Benefit Plan, 370 F.3d 869,

879-80 (9th Cir. 2004).

            The plan administrator is allowed to terminate

benefits if an insured is no longer "disabled" or fails to

furnish proof of disability.   AR 003161.   Accordingly, to assure

continuing eligibility the plan administrator can require the

insured to show her continued disability and to submit periodic

updates.    See Torres v. Reliance Standard Life Ins., No. 07-cv-

202-BR, 2010 WL 276074, at *7 (D. Or. Jan. 15, 2010)(citing

Ellis v. Liberty Life Assur. Co. of Boston, 394 F.3d 262, 274

(5th Cir. 2004)).   In order to terminate benefits the plan

administrator is not required to establish that the insured's

condition improved after the plan administrator initially

determined the insured was entitled to benefits.    Torres, 2010

WL 276074, at *8.

     B.     Background

            The following facts are taken from the pleadings of

the parties and the Administrative Record and are undisputed


14 – OPINION AND ORDER
unless otherwise indicated.

          1.   The Plan Requirements.

               The LTD Certificate describes the coverage

provided under the Group Policy issued to participant employees

of Kaiser, Vaughn's employer.    The LTD Certificate defines the

following relevant terms:

                    Disability or Disabled means You are
                    prevented from performing one or more of the
                    Essential Duties of:

                    1) Your Occupation during the Elimination
                    Period; and

                    2) Your Occupation, following the
                    Elimination Period, and as a result Your
                    Current Monthly Earnings are less than 80%
                    of Your Indexed Pre-Disability Earnings."

                                      * * *

                    Your Disability must result from:

                            1) accidental bodily injury;

                            2) sickness;

                            3) Mental Illness;

                            4) Substance Abuse; or

                            5) pregnancy.

                    Your failure to maintain a license to
                    perform the duties of an occupation, alone,
                    does not mean that You are Disabled. You
                    will not be considered Disabled solely
                    because Your professional or occupational
                    license or certification is suspended,
                    revoked, restricted or surrendered.


15 – OPINION AND ORDER
                                      * * *

                     Essential Duty means a duty that:

                            1) is substantial, not incidental;

                            2) is fundamental or inherent to the
                            occupation; and

                            3) cannot be reasonably omitted or
                            changed.

                     Your ability to work the number of hours in
                     Your regularly scheduled work week is an
                     Essential Duty.

Joint Statement of Agreed Material Facts (#46) at ¶¶ 13-14.

          2.    Vaughn's Initial Application for Benefits and
                Supporting Evidence.

                As noted, Vaughn worked as a family-practice

physician employed by Kaiser.    As of the date of her disability

claim Vaughn had a regularly scheduled work week of 20 hours.

Plaintiff's last day of work was March 4, 2013.    AR 003322.

                On March 13, 2013, Vaughn and her physician

managers met with Kaiser's Director of Human Resources, Deborah

Hedges, to discuss Vaughn's return to work.    In an email on

March 15, 2013, Hedges stated:    "It was agreed that given

[Vaughn's] current health status and medication it would

probably not be feasible to return her to direct patient care at

this point."   AR 003935.

                On March 17, 2013, Kaiser's Physician Service


16 – OPINION AND ORDER
Area Director, Tony Daniels, M.D., stated:

                      This is to confirm that you are not
                      currently able to manage doing normal
                      outpatient panel management based upon high
                      absenteeism, secondary to your medical
                      condition. If your short and long term
                      prognosis is not likely to improve, I do not
                      anticipate you can effectively return to
                      doing normal outpatient panel management.

AR 003933.

                 On March 21, 2013, Vaughn applied for LTD

benefits.    AR 003899—900.   In her application Vaughn's treating

internist, Andrea Matsumura, M.D., stated Vaughn's primary

diagnosis was "chronic asthma (severe)" and "brittle insulin

dependent diabetes mellitus."    AR 003899.   Dr. Matsumura

reported Vaughn suffered from shortness of breath, fatigue,

hyperglycemia, and irritability while on prednisone.    From her

physical examinations of Vaughn, Dr. Matsumura found Vaughn also

suffered from severe wheezing, increased heart and respiratory

rate, and decreased spirometry values.    Dr. Matsumura noted

Vaughn was intermittently ill and was treated with high-dose

prednisone for her asthma flares, which occurred more than once

per quarter.

                 Dr. Matsumura limited Vaughn to sitting for two

hours, to standing for two hours, and to walking for four hours

daily in a general workplace environment "only when not in a



17 – OPINION AND ORDER
flare or on injectable or oral steroids."       AR 003900 (emphasis

in original).   Dr. Matsumura stated these limitations were

"lifetime" and noted Vaughn has a psychiatric/cognitive

impairment and displays "angry/irritable combative behavior"

when taking steroids.     Id.

                In September 2013 Hartford approved Vaughn's LTD

claim effective August 31, 2013, based on Hartford's conclusion

that Vaughn was unable to perform one or more of the essential

duties of her occupation because of her disability.      Joint

Statement of Agreed Material Facts (#46) at ¶ 5.

                On April 3, 2014, Dr. Matsumura indicated

Vaughn's prognosis was "unchanged" and that Vaughn was "unable

to dependably work secondary to chronic medical condition.

Lifetime."   AR 003519.

                On October 31, 2014, Dr. Panos Fourtounis, one of

Vaughn's treating internists, completed an Attending Physician's

Statement of Functionality.     AR 003531-32.   Dr. Fourtounis

indicated Vaughn had a primary diagnosis of "severe persistent

asthma" and a secondary diagnosis of "uncontrolled insulin

dependent diabetes."    AR at 003531.   He noted "no change" in

Vaughn's restrictions and "lifetime" duration for those

restrictions.   AR 003532.

                On February 4, 2015, in response to Hartford's


18 – OPINION AND ORDER
inquiry, Dr. Fourtounis indicated Vaughn was unable to perform

either sedentary or light work on either a full-time or a part-

time basis because of the "severity of her symptoms and frequent

flare ups [that] preclude her from being able to function

consistently at any level."   AR 003695-96.

                In a subsequent Physician's Statement on

September 3, 2015, Dr. Fourtounis reiterated his diagnoses of

asthma and diabetes and noted Vaughn had symptom flares of

asthma every two or three months.   AR 003710.   He again noted

there was not any change in her restrictions and indicated

Vaughn had "cognitive effects from prednisone, so during flares

(1-3 weeks) judgment poor."   AR 003711.

                On October 28, 2015, Dr. Fourtounis responded to

another inquiry from Hartford regarding Vaughn's ability to

work.   Dr. Fourtounis again stated Vaughn was unable to perform

light work on a full-time basis and that Vaughn continued to

have issues with asthma flare-ups and chronic fatigue.     He also

indicated Vaughn was "unable to perform her medical duties that

are mostly cognitive [and] require stamina and cardiorespiratory

fitness level[s] that she does not have."     AR 003505-06.

                On March 6, 2017, Dr. Fourtounis completed

another Physician's Statement regarding Vaughn's condition.    He

repeated his diagnoses of asthma and diabetes and noted two


19 – OPINION AND ORDER
severe steroid-resistant flares that occurred in January and

February.    AR 003376.   He indicated Vaughn's asthma was "severe

recurrent" and that she had "adverse effects of corticosteroid."

AR 003376.    Dr. Fourtounis again noted Vaughn's condition had

not changed, she continued to be intermittently ill, and her

restrictions were "lifetime."     AR 003375.

                  Hartford approved and continued to pay Vaughn's

LTD claim through October 18, 2017.       Joint Statement of Agreed

Material Facts (#46) at ¶ 6.

             3.   Hartford's Investigation and Termination of
                  Vaughn's Benefits.

                  As noted, Hartford conducted a review in 2017 to

determine whether Vaughn remained eligible for benefits.      The

matter was referred to Hartford's Special Investigative Unit

(SIU) in March 2017.      Joint Statement of Agreed Material Facts

(#46) at ¶¶ 7-8.    As part of its investigation, Hartford

conducted video surveillance of Vaughn for two days in

March 2017 and two days in April 2017.      Joint Statement of

Agreed Material Facts (#46) at ¶ 9.

                  On May 12, 2017, Hartford conducted an in-person

interview of Vaughn.      AR 004027-41.

                  On July 25, 2017, in response to an inquiry from

Hartford regarding Vaughn's condition, Lucie Krenek, M.D., one



20 – OPINION AND ORDER
of Vaughn's treating physicians, indicated she was not providing

any restrictions or limitations as to Vaughn's condition.

AR 003120.   On July 29, 2017, Jonathan Rettman, M.D., another

one of Vaughn's treating physician, stated in response to

Hartford's inquiry that he had not seen Vaughn since December

2015 and could not comment on her current functionality.

AR 003123.

                On August 14, 2017, as part of its review,

Hartford obtained an Attending Physician's Statement from

Justin Treat, D.O., Vaughn's treating immunologist.    Dr. Treat

stated Vaughn had the ability to work a 40-hour week (when not

experiencing a "flare"); to lift up to 30 pounds; to perform

unrestricted sitting, standing, and walking; and to use her

upper extremities fully.    AR 003130.

                As part of its review of Vaughn's claim, Hartford

referred Vaughn's file to an independent third-party vendor for

a medical-records review.   On September 12, 2017, Joseph Rea,

M.D., Board Certified in Occupational Medicine, reviewed

Vaughn's medical records and other materials, including an in-

person interview report and the surveillance videos.   AR 003133-

137.   Dr. Rea concluded:

                     I would basically concur with the opinions
                     of the other specialty physicians regarding
                     functionality and result and limitations.


21 – OPINION AND ORDER
                                         * * *

                    Based on the unpredictable onset of
                    asthmatic flares, there would be indication
                    for limitations which would be, I believe,
                    in line with Dr. Fourtounis's approach for
                    bedrest and note to limit activity during
                    the time of the flares. Absent flares,
                    there appears to be, based on the clinical
                    evidence available, normal physical findings
                    along with reasonably normal mild-to-
                    moderate activity levels . . . suggesting
                    that during those normal and majority of
                    times there would bel no indication for any
                    significant physical impairment or resulting
                    restriction or limitation.

AR 003136.

               Based on this information, Hartford concluded

Vaughn no longer met the Plan definition of "disability" and

notified Vaughn on October 19, 2017, that it was terminating

Vaughn's claim for LTD benefits on that date.    Joint Statement

of Agreed Material Facts (#46) at ¶ 10; AR 00155-60.

               On November 6, 2017, Dr. Fourtounis completed

another Physician's Statement.   AR 001962-64.   In addition to

his continued diagnoses of asthma and diabetes, Dr. Fourtounis

indicated Vaughn was experiencing diabetic neuropathy, bilateral

Dupuytren's contractures, and dumping syndrome.   AR 001962.   He

also stated Vaughn would need lifelong treatment, she would be

limited to bedrest and brief "home walking" when she experienced

acute flares and was taking prednisone, and she would be limited


22 – OPINION AND ORDER
by her lung capacity and her other medical issues when she was

not experiencing flares or taking prednisone.    AR 001962-64.

                  On November 16, 2017, Thilo Weissflog, M.D.,

Vaughn's orthopedic hand specialist, prepared a Physician's

Statement and indicated Vaughn has limitations and restrictions

caused by Dupuytren contractures in both hands.    AR 001965.    He

noted Vaughn could not use her hands for fine manipulation

(fingering, keyboarding), that her grip was limited by pain, and

that her contractures had retrogressed and involved six of her

fingers.   AR 001966.   Dr. Weissflog also noted Vaughn was unable

to "type with proper form" and could "hunt and peck" with her

right hand slowly and with multiple errors.    AR 001967.

Dr. Weissflog stated Vaughn was unable to use her right hand to

examine patients (especially the abdomen, pelvic, and knees) or

to open jars/tubes and load syringes; lacked the strength and

fine motor control for joint injections; frequently dropped

objects (including samples, specimens, etc.) from both hands due

to lack of grip; had limited ability to wash her hands; was

limited in her driving due to "palmar pain"; and needed some

modification in order to pour from bottles and cartons.

AR 001967.

             4.   Vaughn's Appeal.

                  In February 2018 Vaughn appealed Hartford's


23 – OPINION AND ORDER
termination of her LTD benefits.   Joint Statement of Agreed

Material Facts (#46) at ¶ 11.

                On February 8, 2018, Dr. Fourtounis submitted a

statement in support of Vaughn's appeal.   AR 00214-18.

Dr. Fourtunis summarized Vaughn's medical condition as follows:

                     Over the past 5 years, Dr. Vaughn has
                     averaged a severe asthma flare every 1-2
                     months that required prednisone and/or
                     steroid nebulizer treatment for a minimum
                     of 2-3 weeks to as longs as 6-8 week.
                     Dr. Vaughn's steroid treatment, in turn,
                     causes her to experience irritability,
                     aggressiveness, hypomania, and lack of
                     judgment. Her steroid treatment also wreaks
                     havoc with her diabetic management and
                     causes uncontrollable hyperglycemia.

AR 002214.   He then described Vaughn's cycle of illness:

                     During the acute phase of an asthma flare,
                     which may last a week or more, Dr. Vaughn's
                     wheezing, dyspnea, and high doses of
                     prednisone (60-80 mg. daily) essentially
                     limit her to bedrest and minimal household
                     activity. Once Dr. Vaughn begins to recover
                     from the acute phase of a flare, she starts
                     to taper her prednisone, which may take
                     anywhere from 2-3 weeks to 6-8 weeks
                     depending upon the severity of the flare and
                     the response of the flare to the prednisone.
                     As Dr. Vaughn recovers from the acute phase
                     of an asthma flare and her dyspnea
                     decreases, she is able to become more active
                     physically, even though she may still be
                     tapering the prednisone and still be
                     experiencing the adverse prednisone effects.

AR 002214-15.   Dr. Fourtounis concluded his assessment of

Vaughn's condition as follows:


24 – OPINION AND ORDER
                      Overall, my assessment of Dr. Vaughn is that
                      she became disabled in March 2013; her
                      disabling conditions have not improved over
                      time; and she continues to be disabled at
                      present. Dr. Vaughn's restrictions [and]
                      limitations vary depending on whether she is
                      out of an asthma flare and steroid free or
                      in an asthma flare and taking steroids.
                      However, the frequency of Dr. Vaughn's
                      severe asthma flares, her steroid treatment,
                      her subsequent adverse personality and
                      behavior changes caused by steroids and her
                      fatigue from dyspnea and steroid-induced
                      hyperglycemia result in an absenteeism rate
                      that precludes her from performing her job
                      as a primary care physician. In addition,
                      since she initially became disabled,
                      Dr. Vaughn has experienced a partial loss of
                      hand function by Dupuytren's contractures
                      and developed dumping syndrome. All of
                      Dr. Vaughn's current conditions combine to
                      make her present health status worse today
                      than it was in March 2013, when Harford
                      determine she was disabled and approved her
                      long-term disability claim.

AR 002218.

                 On February 12, 2018, Dr. Treat submitted a

statement to Hartford regarding Vaughn's disability in which he.

reported Vaughn had eight asthma flares in 2017 and was

hospitalized for two days as a result of one of those flares.

AR 002212-213.   He noted Vaughn is bedbound for a few days for

one or two weeks and homebound from one to four weeks when

experiencing a flare.    Dr. Treat stated Vaughn has "a chronic

long-term disability from severe persistent asthma, adverse side

effects from steroid treatment for her asthma flares, and


25 – OPINION AND ORDER
insulin dependent diabetes mellitus."   AR 00212.   Dr. Treat

concluded:   "Dr. Vaughn's severe persistent asthma and prolonged

steroid use precludes her from performing the duties of a

primary care physician just on absenteeism alone."   AR 002213.

                In his statement to Hartford Dr. Treat also

explained an earlier opinion that he gave to Hartford on

August 14, 2017.   At that time Hartford had asked whether Vaughn

"has the functionality to perform activity up to 40 hours per

week which requires unrestricted sitting, standing and walking

and; [sic] allows for full use of the upper extremities, such as

for reaching, fingering and handling.   Lifting/carrying up to 30

pounds occasionally and up to 10 pounds on a more frequent

basis."   AR 003130.   In response to Hartford's inquiry Dr. Treat

marked the "yes" box on the form.   In his 2018 statement

Dr. Treat explained his "yes" answer for the listed functions

"only applied to Dr. Vaughn during the time she was not

experiencing an asthma flare and was not on steroids."

AR 002212.

                On March 14, 2018, Hartford obtained independent

reviews of Vaughn's medical records from Anita Shavarts, M.D.,

an allergist and immunologist (AR 000277-286); Dana Fletcher,

D.O., an endocrinologist (AR 000287-295); and Trenton Gause,

M.D., an orthopedic surgeon (AR 000296-303).   Dr. Shavarts


26 – OPINION AND ORDER
focused on Vaughn's asthma and stated Vaughn has "severe

persistent asthma and it has been difficult to manage" and that

her condition is supported by the medical records.    AR 000281.

Dr. Shavarts acknowledged Vaughn had asthma flares five or six

times per year, that each flare lasted two to three weeks, that

Vaughn was "fully incapacitated during these flares," and that

the flares were documented by her treating physicians.

AR 000281.   Despite these findings, Dr. Shavarts concluded

"there is no objective evidence to support this."    AR 000281.

She concluded "the medical record does not support any

consistent restrictions and limitations for Dr. Vaughn's severe

persistent asthma as of 10/18/2017 to the present."    AR 000283.

                Dr. Fletcher focused on Vaughn's diabetes.     Based

solely on his review of the medical records and surveillance

videos, Dr. Fletcher concluded "there is no objective evidence

in [Vaughn's] chart notes to support that she had impaired

cognition, agitation, aggression, or behaviors that would

interfere with her ability to perform her job as a physician in

a professional, acceptable manner."   AR 000291.   He stated

Vaughn "could very well manage her blood sugars, even while on

steroids, with higher doses of insulin and regular follow up and

contact with her endocrinologist."    AR 00291.   Dr. Fletcher also

concluded:


27 – OPINION AND ORDER
                        It is my opinion from an endocrinology
                        perspective that [Vaughn] is able to work on
                        a full time basis 40 hours per week without
                        restrictions or limitations from 10/18/2017
                        to present with the following exceptions:
                        She may need to take brief breaks of 5-10
                        minutes up to 3 times during an 8 hour
                        period . . . . She may also be absent from
                        work for 1-3 days at a time up to 4 times
                        per year (up to 12 days off per year) for
                        acute illness related to her asthma,
                        diabetes or sever mood changes that may
                        occur while taking prednisone.

AR 000292.

                  Dr. Gause reviewed Vaughn's medical records

regarding her Dupuytren's syndrome.     AR 000296-303.   He noted

the records documented the diagnosis of Dupuytren's disease, but

he stated:    "While [Vaughn] would in fact have some mild

impairment as a result of the noted contractures, her condition

would not completely preclude her from functioning in the

occupational setting."     AR 000302.   Thus, all three physicians

concluded Vaughn was capable of a 40-hour work week without

restriction with periodic absences of one or two days quarterly

for acute "flares."

                  On March 26, 2018, Hartford upheld its decision to

terminate Vaughn's claim for LTD benefits.        Joint Statement of

Agreed Material Facts (#46) at ¶ 12.

     C.      Analysis

             The issue before the Court is whether, based on a de


28 – OPINION AND ORDER
novo review of the current record, Hartford's decision to

terminate Vaughn's benefits in 2017 was proper.

           Vaughn contends she is entitled to reinstatement of

her LTD benefits on the grounds that Hartford (1) based its

decision on misstatements regarding the nature and treatment of

her asthma flare; (2) arbitrarily relied on the Hartford

consultants' reviews of her medical records that were contrary

to the medical records; (3) unreasonably dismissed evidence

supporting her disability; (4) arbitrarily relied on

surveillance videos to support termination of her benefits;

(5) improperly imposed an objective standard of proof of

disability; and (6) violated ERISA's regulations regarding a

full and fair review of her claim.

           Hartford, in turn, contends the medical evidence and

claims investigation in 2017, including the surveillance videos,

establish Vaughn was not restricted in her activities, and,

therefore, Hartford's termination of Vaughn's benefits should be

upheld.   Hartford, however, concedes "the medical records,

statements, and other materials submitted by [Vaughn] in support

of [her initial] claim were sufficient to establish her

inability to perform the material duties of her occupations

through October 18, 2017."   Def.'s Cross-Motion (#53) at 7.




29 – OPINION AND ORDER
          1.     Medical Evidence From Treating Physicians

                 The parties dispute whether the medical evidence

supports Vaughn's continuing disability claim.   Hartford

contends Plaintiff's treating physicians were "equivocal"

regarding her conditions and limitations.   For example, Hartford

points to Dr. Krenek's opinion that Vaughn did not have any

restrictions or limitations in July 2017 resulting from the

conditions for which Dr. Krenek was treating her.   The Court

notes, however, that Dr. Krenek is the only one of Vaughn's

treating physicians who unconditionally opined Vaughn had the

ability to work 40 hours per week.   Although Hartford points to

Dr. Treat's response in August 2017 that Vaughn had the

functional ability to work 40 hours per week, in February 2018,

as noted, Dr. Treat clarified his statement and explained he

meant Vaughn had limitations only when she was "experiencing an

asthma flare."

                 In contrast, Dr. Fourtounis, who had consistently

treated Vaughn since 2013, carefully explained Vaughn's medical

conditions, the necessary treatment, the cycle of recovery, and

the limitations and restrictions as a result of her illnesses.

Dr. Fourtounis concluded Vaughn's medical condition in 2018 "was

worse . . . than it was in March 2013."




30 – OPINION AND ORDER
           2.   Hartford Consultants' Reviews of Vaughn's Medical
                Records

                As noted, Hartford obtained three reviews of

Vaughn's medical records following her appeal.    None of these

physicians examined Vaughn personally and each limited their

review to only one of Vaughn's conditions in isolation without

regard to the combined effects of her illnesses on her ability

to work.   In contrast, Vaughn's treating physicians documented

Vaughn's ongoing conditions that significantly impaired her

ability to perform her profession.

           On de novo review of this record the Court concludes

the treating physicians' opinions carry greater weight as to

whether Vaughn was disabled through 2017.

           3.   Hartford's Video Surveillance of Vaughn

                As noted, Hartford conducted video surveillance

of Vaughn for two days in March 2017 and two days in April 2017.

Hartford contends this surveillance shows Vaughn performing

activities such as yard work, hiking, pushing equipment around

her yard, driving, and entering and exiting cars without any

observable distress, hesitation, or impairment.

                Specifically, Hartford asserts the video of

Vaughn on March 28, 2017, shows Vaughn doing yard work for about

an hour.   During this time Vaughn rolls a large garbage can to



31 – OPINION AND ORDER
the street and operates an aerating tool on her lawn that

requires her to press down with her foot while grasping and

twisting the tool repeatedly, tapping the tool, bending to pick

up clumps of sod, putting the sod in a bucket, picking up the

bucket, and carrying it to a garbage can.    She also stops to

talk to a neighbor and removes her jacket.

               Hartford also contends 15-minutes of video

surveillance on April 21, 2017, shows Vaughn was more active

than she claimed.   Although Hartford asserts the video shows

Vaughn on a hike in the Columbia River Gorge for two hours with

a friend, approximately four minutes of the video shows Vaughn

at a trail head looking at a map and starting down a path and

approximately one minute of the video shows Vaughn sometime

later returning and getting into her car.    Thus, even though

Hartford contends Vaughn "hiked" for "two hours," Hartford

merely speculates because the video does not show Vaughn

actually hiking for that long.   Ten minutes of the video show

Vaughn doing yard work later that day.   Hartford also contends

on April 21, 2017, Vaughn emailed her doctor that she was having

an asthma flare.

               Vaughn disputes Hartford's description of the

surveillance videos and contends the four days of video

surveillance actually show approximately one hour and 17.5


32 – OPINION AND ORDER
minutes of activity that creates "an impression Dr. Vaughn was

continually engaged in activities, whereas the brief periods of

activity recorded were actually broken up over time."   Pl.'s

Resp. (#58) at 15.

                Video surveillance may be useful to document a

claimant's actual rather than alleged capabilities, but the

Court concludes the approximately 77 minutes of video

surveillance of Vaughn's activities over four days fails to

establish that she was not disabled or as disabled as she

alleges.   Although Hartford contends Vaughn was in the midst of

an asthma flare on March 28, 2017, Vaughn points to records that

show she experienced asthma symptoms on March 12, 2017; that she

was not in an acute phase of an asthma flare; and that she

experienced only mild symptoms on March 28, 2017.   AR 00225,

002557-68.   On April 21, 2017, Vaughn emailed Dr. Fourtounis

that she thought her "current flare was controlled but this

spring bloom is seeming to cause a relapse."   AR 002564.   Thus,

contrary to Hartford's assertions, the surveillance videos do

not demonstrate Vaughn was more active than she acknowledged nor

that she was no longer disabled.

     In summary, after de novo review of the current record, the

Court concludes Hartford's decision to terminate Vaughn's LTD

benefits is not supported by Vaughn's medical records, the


33 – OPINION AND ORDER
independent reviews of Vaughn's medical records, or the

surveillance videos.   Accordingly, the Court concludes Vaughn is

entitled to reinstatement of her LTD benefits effective from

October 19, 2017.



                            CONCLUSION

     For these reasons, the Court GRANTS Plaintiff's Motion

(#49) for Summary Judgment, DENIES Plaintiff's Motion (#64) to

Strike as moot, DENIES Defendant's Motion (#53) for Summary

Judgment, and enters Judgment in favor of Plaintiff.

     IT IS SO ORDERED.

     DATED this 12th day of June, 2019.



                          __s/Anna J. Brown______________
                          ANNA J. BROWN
                          United States Senior District Judge




34 – OPINION AND ORDER
